

EXECUTION VERSION


EMPLOYMENT AGREEMENT


THIS AGREEMENT is entered into and effective as of the 9th day of March 2008, by
and between VILLAGE BANK, a Virginia chartered bank corporation (the
"Corporation") and William D. Stegeman (the "Executive").


W I T N E S S E T H:


WHEREAS, the Corporation desires to retain the services of Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation's behalf to the
Executive; and


WHEREAS, the Corporation and Village Bank and Trust Financial Corporation have
entered into an Agreement and Plan of Reorganization and Merger dated March 9,
2008 with River City Bank (the “Merger Agreement”) pursuant to which River City
Bank would merge with and into the Corporation (the “Merger”); and


WHEREAS, the Executive has significant experience serving in senior bank
management positions, including those of President and CEO at River City Bank,
and the Corporation desires to employ the Executive as a key executive officer
of the Corporation whose dedication, availability, advice and counsel to the
corporation is deemed important to the Board of Directors of the Corporation,
the Corporation and its stockholders;


WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
valuable to the Corporation; and


WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the services of the Executive; and


WHEREAS, the Corporation considers the establishment and maintenance of a sound
management to be part of its overall corporate strategy and to be essential to
protecting and enhancing the best interests of the Corporation and its
stockholders; and


NOW, THEREFORE, to assure the Corporation of the Executive's dedication, the
availability of his advice and counsel to the Corporation, and to induce the
Executive to remain and continue in the employ of the Corporation and for other
good and valuable consideration, the receipt and adequacy whereof each party
hereby acknowledges, the Corporation and the Executive hereby agree as follows:


--------------------------------------------------------------------------------



1. EMPLOYMENT: The Corporation agrees to, and does hereby, employ Executive,
beginning on the effective date of the Merger and the Executive agrees to, and
does hereby, accept such employment, for the period beginning on the effective
date of the Merger and ending on the second anniversary of the effective date of
the Merger, which period of employment may be extended or terminated only upon
the terms and conditions hereinafter set forth.


Until the Merger is completed, neither Executive nor the Corporation shall have
any obligations to the other under this Agreement.


If the Merger is not completed, then on the date the Merger Agreement
terminates, this Agreement also shall terminate.


2. EXECUTIVE DUTIES: Executive agrees that, during the term of his employment
under this Agreement and in his capacity of Senior Vice President, he will
devote his full business time and energy to the business, affairs and interests
of the Corporation and serve it diligently and to the best of his ability. The
services and duties to be performed by Executive shall be those appropriate to
his office and title as currently and from time to time hereafter specified in
the Corporation's By-laws or otherwise specified by the President of the
Corporation. It is acknowledged that Mr. Stegeman is an operating member of
Hartoak Properties, L. L. C. which will not impact his Bank work.


3. COMPENSATION: The Corporation agrees to pay Executive, and Executive agrees
to accept, as compensation for all services rendered by him to the Corporation
during the period of his employment under this Agreement, base salary at the
annual rate of One Hundred Thirty-One Thousand Dollars ($131,000.00), which
shall be payable in monthly, semi-monthly or bi-weekly installments in
conformity with Corporation's policy relating to salaried employees. Such salary
may be increased in the sole and absolute discretion of the Corporation's Board
of Directors or Committee thereof duly authorized by the Board to so act. The
Board of Directors, in its discretion, may cause the Corporation to pay bonuses
to the Executive from time to time.


4. PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES AND OTHER
BENEFITS: (i) During the term of employment under this Agreement, Executive
shall be entitled to participate in any pension, group insurance,
hospitalization, deferred compensation or other benefit, bonus or incentive
plans of the Corporation presently in effect (including, without limitation,
stock option plans) or hereafter adopted by the Corporation and generally
available to any employees of senior executive status, and, additionally,
Executive shall be entitled to have the use of Corporation's facilities and
executive benefits as are customarily made available by the Corporation to its
executive officers.


(ii) During the term of this Agreement, to the extent that such expenditures are
substantiated by the Executive as required by the Internal Revenue Service and
policies of the Corporation, the Corporation shall reimburse the Executive
promptly for all expenditures (including travel, entertainment, parking,
business meetings, and the monthly costs, including dues, of maintaining
memberships at appropriate clubs) made in accordance with rules and policies
established from time to time by the Board of Directors of the Corporation in
pursuance and furtherance of the Corporation's business and good will.

2

--------------------------------------------------------------------------------



(iii) The Corporation shall provide a monthly stipend of Five Hundred Dollars
($500.00) to the Executive for the maintenance and expense of operation of the
Executive's automobile. Additionally, the Bank will reimburse ½ of the $350.00
Monthly dues for membership in the Federal Club.


Section 5. is intentionally omitted.


6. ILLNESS: In the event Executive is unable to perform his duties with
reasonable accommodations under this Agreement on a full-time basis for a period
of four (4) consecutive months by reason of illness or other physical or mental
disability, and at or before the end of such period he does not return to work
on a full-time basis, the Corporation may terminate this Agreement without
further or additional compensation payment being due the Executive from the
Corporation pursuant to this Agreement, except benefits accrued through the date
of such termination under employee benefit plans of the Corporation. These
benefits shall include long-term disability and other insurance or other
benefits then regularly provided by the Corporation to disabled employees, as
well as any other insurance benefits so provided.


7. DEATH: In the event of Executive's death during the term of this Agreement,
this Agreement shall terminate as of the end of the month in which Executive
dies. This
Section 7 shall not affect the rights of any person under other contract between
the Executive and either the Corporation or under any life insurance policy.


8. TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:


(a) Notwithstanding the provisions of Section 1 hereof, the Board of Directors
of the Corporation may, without Cause (as hereafter defined), terminate the
Executive's employment under this Agreement at any time in any lawful manner by
giving not less than thirty (30) days written notice to the Executive. The
Executive may resign for Good Reason (as hereafter defined) at any time by
giving not less than thirty (30) days written notice to the Corporation. If the
Corporation terminates the Executive's employment without Cause or the Executive
resigns for Good Reason, then in either event:


(i) The Executive shall be paid for the remainder of the then current term of
this Agreement, at such times as payment was theretofore made, the salary
required under Section 4 that the Executive would have been entitled to receive
during the remainder of the then current term of this Agreement had such
termination not occurred; and


(ii) The Corporation shall maintain in full force and effect for the continued
benefit of the Executive for the next six (6) months following the month in
which the termination occurs, all employee benefit plans and programs or
arrangements in which the Executive was entitled to participate immediately
prior to such termination, provided that continued participation is possible
under the general terms and provisions of such plans and programs. In the event
that Executive's participation in any such plan or program is barred, the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans
and program.

3

--------------------------------------------------------------------------------



(iii) The Executive shall thereon have no further recourse, and the Corporation
shall have no further obligation, under the Agreement.


(b) For purposes of this Agreement, "Good Reason" shall mean:


(i) The assignment of duties to the Executive by the Corporation which (A) are
materially different from the Executive's duties on the date hereof, or (B)
result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;


(ii) The removal of the Executive from or any failure to re-elect him to the
position of Senior Vice President of the Corporation, except in connection with
a termination of his employment by the Corporation for Cause or by reason of the
Executive's disability or death;


(iii) A reduction by the Corporation of the Executive's base salary to less than
One Hundred Thirty-One Thousand Dollars ($131,000.00) per year; 


(iv) The failure of the Corporation to provide the Executive with substantially
the same fringe benefits (including paid vacations) that were provided to him
immediately prior to the date hereof; or


(v) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 11(c) hereof.


(c) Resignation by the Executive for Good Reason shall be communicated by a
written Notice of Resignation to the Corporation, within fourteen (14) days of
the initial existence of the condition constituting Good Reason and following a
thirty (30) day period in which the Employer may remedy the condition without
incurring any obligation hereunder. A "Notice of Resignation" shall mean a
notice which shall indicate the specific provision(s) in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for a resignation for Good Reason.


(d) If within thirty (30) days after any Notice of Resignation is given the
Corporation notifies the Executive that a dispute exists concerning the
resignation for Good Reason and that it is requesting arbitration pursuant to
Section 17, the Corporation shall continue to pay the Executive his full salary
and benefits as described in Sections 4 and 5, as and when due and payable, at
least until such time as a final decision is reached by the panel of
arbitrators. If Good Reason for resignation by the Executive is ultimately
determined not to exist, then all sums paid by the Corporation to the Executive,
including but not limited to the cost to the Corporation of providing the
Executive such fringe benefits, from the date of such resignation to the date of
the resolution of such dispute shall be promptly repaid by the Executive to the
Corporation with interest at the rate charged from time to time by the
Corporation to its most substantial customers for unsecured extensions of
credit. Should it ultimately be determined that Good Reason for resignation by
the Executive is ultimately determined to exist, then the Executive shall be
entitled to retain all sums paid to him pending the resolution of such dispute
and he shall be entitled to receive, in addition, the payments and other
benefits provided for in Section 8(a).

4

--------------------------------------------------------------------------------



A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 8(a) hereof.



 
(e)
If the Executive's employment terminates after a Change of Control (as defined
in Section 10 hereof), the payments to which he is entitled pursuant to Section
10 shall be in lieu of any payment to which he might otherwise be entitled under
the terms of Section 8(a)(i). The benefits to which the Executive is entitled
under Section 8(a)(ii) shall be payable whether or not his employment terminates
after a Change of Control

.


9. RESIGNATION-TERMINATION FOR CAUSE_REGULATORY TERMINATION – The Bank or the
Executive may terminate this Agreement, with or without cause, subject to the
following conditions:



(a)
Notwithstanding the provision of Section 1 of this agreement, the Board of
Directors of the Corporation may, in its sole discretion, terminate the
Executive’s employment for Cause. For the purpose of this agreement, “Cause”
shall mean personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, repeated abuse
of alcohol or illegal drugs by Executive which substantially affects his ability
to perform his job duties or which results in material economic injury to the
Corporation or material breach of any provision of this agreement.




(b)
If the Executive is discharged by the Corporation for Cause, or he terminates
his employment without default by the Corporation in performance of its
obligations under this Agreement, the Corporation shall have no further
obligation to him, and he shall have no further rights under this Agreement.




(c)
In the event the Executive resigns from or otherwise voluntary terminates his
employment by the Corporation at any time (except for Good Reason), or if the
Corporation rightfully terminates the Executive’s employment for Cause, the
Corporation thereafter shall have no obligation to make any further payments
under this Agreement.


5

--------------------------------------------------------------------------------




(d.)
If Executive is suspended and/or prohibited from participating in the conduct of
the Corporation’s affairs by a notice served under the Federal Deposit Insurance
Act or any other regulatory authority, the Corporation’s obligations under this
agreement shall be terminated.  



10. CHANGE OF CONTROL:


(a) If the Executive's employment terminates for any reason other than for Cause
or voluntary resignation during the term of this Agreement and any renewal term
following a Change of Control, the Corporation shall


(i) On or before the Executive's last day of employment with the Corporation (in
addition to all other payments and benefits to which the Executive is entitled
under any other contract) pay to the Executive as compensation for services
rendered to it a cash amount (subject to any applicable payroll or other taxes
required to be withheld) equal to two (2.00) times the Executive's salary and
bonus received during the twelve (12) months ending with the termination of the
Executive's employment, provided that, at the option of the Executive, the cash
amount required to be paid hereby shall be paid by the Corporation in equal
monthly installments over the twenty-four (24) months succeeding the date of
termination, payable on the first day of each such month.


(b) For purposes of this Agreement, a "Change of Control" shall mean (i) the
acquisition by any "person" or "group" (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 ("Exchange Act")), other than the
Corporation, any subsidiary of the Corporation or any Corporation's or
subsidiary's employee benefit plan, directly or indirectly, as "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Corporation representing fifty percent (50%) or more of either the then
outstanding shares or the combined voting power of the then outstanding
securities of the Corporation; (ii) or other business combination of the
Corporation with any other "person" or "group" (as defined in Sections 13(d) and
14(d) of the Exchange Act) or affiliate thereof, other than a merger or
consolidation that would result in the outstanding common stock of the
Corporation immediately prior thereto continuing to represent either by
remaining outstanding or by being converted into common stock of the surviving
entity or a parent or affiliate thereof, at least fifth percent (50%) of the
outstanding common stock of the Corporation or such surviving entity or a parent
or affiliate thereof outstanding immediately after such merger, consolidation or
other business combination, or (iii) a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation's assets; or (iv) any other event or
circumstance which is not covered by the foregoing subsections but which the
Board of Directors of the Corporation determines to affect control of the
Corporation and with respect to which the Board of Directors adopts a resolution
that the event or circumstance constitutes a Change of Control for purposes of
the Agreement. Notwithstanding the foregoing, an acquisition by the Corporation
of another corporation, a financial or structural reorganization of the
Corporation, or the creation by the Corporation of a bank holding company of
which it is a subsidiary shall not be considered to result in a change of
control.

6

--------------------------------------------------------------------------------



11. COVENANTS:



 
(a.)
The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise;
provided, if Executive secures other full time employment after a termination
without Cause or a resignation for Good Reason (other than self employment or
employment by an entity he owns or controls), the obligations of the Corporation
under Section 8(a) shall be reduced dollar for dollar by the cash compensation
received by the Executive from such other employment. This Section 11(a) shall
not be interpreted to require or permit any reduction of benefits to which the
Executive may be entitled under Section 10.




 
(b.)
During the period of Executive’s employment hereunder and for a period of one
year after termination or expiration of such employment for any reason, the
Executive agrees that neither he nor any corporation, partnership or business he
owns, controls or participates in shall for himself, or on behalf of or in
conjunction with any other person, partnership or corporation directly or
indirectly (i) solicit or attempt to solicit any customer, independent
contractor, employee or officer of the Corporation for the purpose of employing
such person or causing him or her to terminate their relationship or employment
with the Corporation, or (ii) solicit or attempt to solicit any current customer
of the Corporation for services provided by the Corporation.




 
(c.)
The Executive covenants that he is not the subject of any contract that prevents
him from executing this Agreement and performing the duties of Senior Vice
President. The executive further covenants that he is not subject to any
covenants or obligations not to compete and is not subject to any other
restrictions or obligations which would prevent him from fulfilling the duties
specified in this agreement.

 


12. NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to the Executive:
William D. Stegeman
 
9478 Hartford Oaks Drive
 
Mechanicsville, Virginia 23116
   
If to the Corporation:
Thomas W. Winfree, Chief Executive Officer
 
Village Bank
 
P. O. Box 330
 
Midlothian, Virginia 23112


7

--------------------------------------------------------------------------------





With a copy to:
Craig D. Bell, Esquire
 
McGuireWoods LLP
 
901 East Cary Street
 
Richmond, Virginia 23219-4030



or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


13. MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by the Executive and on behalf of the
Corporation by such officer as may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provision or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.


14. INVALIDITY - ENFORCEABILITY - SEVERABILITY: The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event that
a court of competent jurisdiction determines that any portion of this Agreement
is in violation of any law or public policy, only the portions of this Agreement
that violate such law or public policy shall be stricken. All portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect. Further, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.


15. SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.


16. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

8

--------------------------------------------------------------------------------



17. ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators, in Richmond, Virginia in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The Corporation shall pay all administrative fees
associated with such arbitration. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. Subject to Section 11(a), unless
otherwise provided in the rules of the American Arbitration Association, the
arbitrators shall, in their award, allocate between the parties the costs of
arbitration, which shall include reasonable attorneys' fees and expenses of the
parties, as well as the arbitrators’ fees and expenses, in such proportions as
the arbitrators deem just.


18. CONFIDENTIALITY:


(a) The Executive acknowledges that the Corporation may disclose certain
confidential information to the Executive during the term of this Agreement to
enable him to perform his duties hereunder. The Executive hereby covenants and
agrees that he will not, without the prior written consent of the Corporation,
during the term of this Agreement or at any time thereafter, disclose or permit
to be disclosed to any third party by any method whatsoever any of the
Confidential Information of the Corporation. For purposes of this Agreement,
"Confidential Information" shall include, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, the Corporation's
financial information, plans, or any other information of whatever nature in the
possession or control of the Corporation which has not been published or
disclosed to the general public, or which gives to the Corporation an
opportunity to obtain an advantage over competitors who do not know of or use
it. The Executive further agrees that if his employment hereunder is terminated
for any reason, he will leave with the Corporation and will not take originals
or copies of any and all records, papers, programs, computer software and
documents and all matter of whatever nature which bears secret or confidential
information of the Corporation.


The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.


The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of the Corporation or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.



     
"EXECUTIVE"
       
ATTEST:
   
By:
       
William D. Stegeman
                     
VILLAGE BANK
       
ATTEST:
   
By:
       
AUTHORIZED OFFICER
     
Thomas W. Winfree
     
CHIEF EXECUTIVE OFFICER


 

--------------------------------------------------------------------------------



